Dismissed and Memorandum Opinion filed October 11, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00441-CR
                               NO. 14-16-00442-CR

                 RONALD DWAYNE WHITFIELD, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                             Harris County, Texas
                    Trial Court Cause Nos. 557164 & 617718

                 MEMORANDUM                     OPINION


      In trial court cause number 557164, appellant was convicted of burglary of a
vehicle on March 5, 1990. In cause number 617718 appellant was convicted of
burglary of a building on June 5, 1992. On March 16, 2016, appellant filed notices
of appeals in both trial court cause numbers.
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2